Citation Nr: 1340089	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  08-29 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for major depressive disorder due to migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted entitlement to service connection for major depressive disorder due to migraine headaches, and assigned a 10 percent rating, effective November 10, 2004.  The Veteran timely appealed the assigned rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating higher than 10 percent for major depressive disorder due to migraine headaches.  After careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the issue on appeal.

Evidence of record shows that the Veteran has received Supplemental Security Income benefits from the Social Security Administration since the early 1990s and in May 2003 the Veteran reported that he was receiving such benefits due to a psychiatric or mental health disability.  On review, these records have not been obtained. VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  These records are potentially relevant to the issue on appeal and should be obtained.  38 C.F.R. § 3.159(c)(2).

Additionally, VA psychiatric treatment records currently of record indicate that the Veteran received private psychiatric treatment.  Specifically, a May 2006 VA psychiatric treatment record indicates that the Veteran received regular private care treatment from August 2005 to May 2006.  Unfortunately, the record contains no indication that the aforementioned private treatment records have been requested or obtained for review.  These records are pertinent to the claim on appeal and efforts must be made to obtain them.  See 38 C.F.R. § 3.159(c)(1) (2013).

Finally, the most recent VA treatment records are current only as of February 2011 and more recent records are not available for the Board's review.  On remand, any outstanding VA and non-VA medical records that are relevant to the appeal must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request all medical records upon which any claim for benefits was based.  All records obtained and any responses received must be associated with the claim file.

All attempts to secure Federal records must be documented in the claim file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records they are unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Contact the Veteran and ask him to identify any additional sources of VA and non-VA treatment for his psychiatric disability from November 2004 to the present, specifically to include the private treatment he received from August 2005 to May 2006.  The Veteran may also submit an authorization for release of these records.  Upon receipt of any appropriate authorization, the RO is to request any records identified.  If these records cannot be located, specifically document the attempts that were made to locate them.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. Johnson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


